EXHIBIT 10.2 Higher One Holdings, Inc. Executive Severance Policy (Approved on August 6, 2015) 1. Purpose . The purpose of this Higher One Holdings, Inc. Executive Severance Policy (the “ Policy ”) is to provide certain severance payments to designated officers and other key executives and employees of the Company (as defined below) in the event of a qualifying termination of employment. This Policy shall not affect the right of the Company to terminate a Participant’s employment with or without Cause (as defined below). This Policy will become effective August 6, 2015. 2. Additional Definitions . a. “ Board ” shall mean the Board of Directors of Holdings. b. “ Cause ” shall mean (i) the Participant’s material breach of any of his or her obligations under any written agreement with Holdings or any of its subsidiaries, (ii) the Participant’s material violation of any of the Company’s policies, procedures, rules and regulations applicable to employees generally or to employees at his or her grade level, in each case, as they may be amended from time to time in the Company’s sole discretion, (iii) the Participant’s failure to substantially perform his or her duties to Holdings or its subsidiaries (other than as a result of physical or mental illness or injury), (iv) the Participant’s willful misconduct or gross negligence that has caused or is reasonably expected to result in material injury to the business, reputation or prospects of Holdings or any of its subsidiaries, (v) the Participant’s fraud or misappropriation of funds, or (vi) the Participant’s commission of a felony or other serious crime involving moral turpitude. c. “ Change in Control ” shall mean any one person, or more than one person acting as a group (as determined under section 1.409A-(i)(5)(v)(B) of the federal tax regulations), acquires ownership of stock of Holdings that, together with stock held by such person or group, constitutes more than 50 percent of the total fair market value or total voting power of the stock of Holdings. d. “
